QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO
CHILDREN WITH DISABILITIES DURING THE CORONAVIRUS
DISEASE 2019 OUTBREAK
MARCH 2020
The Centers for Disease Control and Prevention (CDC) is responding to an outbreak of
respiratory disease caused by a new coronavirus named coronavirus disease 2019
(COVID-19). The CDC has issued interim guidance to help administrators of public and
private childcare programs and K–12 schools plan for and prevent the spread of
COVID-19 among students and staff. See Interim Guidance for Administrators of
US Childcare Programs and K–12 Schools to Plan, Prepare, and Respond to
Coronavirus Disease 2019 available at: https://www.cdc.gov/coronavirus/2019ncov/community/schools-childcare/guidance-for-schools-h.pdf
This Questions and Answers document outlines states’ responsibilities to infants,
toddlers, and children with disabilities and their families, and to the staff serving these
children. During an outbreak of COVID-19, local educational agencies (LEAs) and early
intervention service (EIS) programs will need to collaborate with their state educational
agency (SEA), Bureau of Indian Education (BIE), or local public health department, as
appropriate, to address questions about how, what, and when services should be
provided to children with disabilities. 1 It does not create or confer any rights for or on
any person. This Q & A document does not impose any additional requirements beyond
those included in applicable law and regulations. The responses presented in this
document generally constitute informal guidance representing the interpretation of the
Department of the applicable statutory or regulatory requirements in the context of the
specific facts presented here and are not legally binding. The Q & As in this document
are not intended to be a replacement for careful study of the Individuals with Disabilities
Education Act (IDEA), Section 504 of the Rehabilitation Act of 1973 (Section 504),
Title II of the Americans with Disabilities Act of 1990 (Title II), and their implementing
regulations. The IDEA, its implementing regulations, and other important documents
related to the IDEA can be found at http://sites.ed.gov/idea. For more information on the
requirements of Section 504 and Title II, and their implementing regulations, please consult
https://www2.ed.gov/policy/rights/guid/ocr/disabilityoverview.html.
This document does not address when to dismiss a child or close a school or Part C state lead agency
because school officials should work with their local health departments to make those decisions. School
personnel and Part C EIS programs and providers, however, may consult the Centers for Disease Control
and Prevention’s (CDC’s) guidance for recommendations regarding social distancing and school closure.
The CDC’s Web site contains information addressing both state and local public health officials and
school administrators for school (K-12) responses to COVID-19 and resources for child care and early
childhood programs. These documents, along with other recommendations, may be accessed at
https://www.cdc.gov/coronavirus/2019-ncov/community/index.html.
1

QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
COVID-19 OUTBREAK

A. Implementing Part B of the IDEA and Section 504 during a
COVID-19 outbreak
Question A-1: Is an LEA required to continue to provide a free appropriate public
education (FAPE) to students with disabilities during a school closure
caused by a COVID-19 outbreak?
Answer:

The IDEA, Section 504, and Title II of the ADA do not specifically
address a situation in which elementary and secondary schools are
closed for an extended period of time (generally more than 10
consecutive days) because of exceptional circumstances, such as an
outbreak of a particular disease.
If an LEA closes its schools to slow or stop the spread of COVID-19, and
does not provide any educational services to the general student
population, then an LEA would not be required to provide services to
students with disabilities during that same period of time. Once school
resumes, the LEA must make every effort to provide special education
and related services to the child in accordance with the child’s
individualized education program (IEP) or, for students entitled to FAPE
under Section 504, consistent with a plan developed to meet the
requirements of Section 504. The Department understands there may be
exceptional circumstances that could affect how a particular service is
provided. In addition, an IEP Team and, as appropriate to an individual
student with a disability, the personnel responsible for ensuring FAPE to a
student for the purposes of Section 504, would be required to make an
individualized determination as to whether compensatory services are
needed under applicable standards and requirements.
If an LEA continues to provide educational opportunities to the general
student population during a school closure, the school must ensure
that students with disabilities also have equal access to the same
opportunities, including the provision of FAPE. (34 CFR §§ 104.4,
104.33 (Section 504) and 28 CFR § 35.130 (Title II of the ADA)). SEAs,
LEAs, and schools must ensure that, to the greatest extent possible,
each student with a disability can be provided the special education
and related services identified in the student’s IEP developed under
IDEA, or a plan developed under Section 504. (34 CFR §§ 300.101
and 300.201 (IDEA), and 34 CFR § 104.33 (Section 504)).

2

QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
COVID-19 OUTBREAK

Question A-2: Must an LEA provide special education and related services to a child
with a disability who is absent for an extended period of time because
the child is infected with COVID-19, while the schools remain open?
Answer:

Yes. It has long been the Department’s position that when a child with
a disability is classified as needing homebound instruction because of
a medical problem, as ordered by a physician, and is home for an
extended period of time (generally more than 10 consecutive school
days), an individualized education program (IEP) meeting is
necessary to change the child’s placement and the contents of the
child’s IEP, if warranted. Further, if the IEP goals will remain the same
and only the time in special education will change, then the IEP Team
may add an amendment to the IEP stating specifically the amount of
time to be spent in special education. If a child with a disability is
absent for an extended period of time because of a COVID-19
infection and the school remains open, then the IEP Team must
determine whether the child is available for instruction and could
benefit from homebound services such as online or virtual instruction,
instructional telephone calls, and other curriculum-based instructional
activities, to the extent available. In so doing, school personnel
should follow appropriate health guidelines to assess and address the
risk of transmission in the provision of such services. The Department
understands there may be exceptional circumstances that could
affect how a particular service is provided.
If a child does not receive services after an extended period of time, a
school must make an individualized determination whether and to what
extent compensatory services may be needed, consistent with
applicable requirements, including to make up for any skills that may
have been lost.

Question A-3: What services must an LEA provide if a public school for children with
disabilities is selectively closed due to the possibility of severe
complications from a COVID-19 outbreak?
Answer:

If a public school for children with disabilities is closed solely because
the children are at high risk of severe illness and death, the LEA must
determine whether each dismissed child could benefit from online or
virtual instruction, instructional telephone calls, and other curriculumbased instructional activities, to the extent available. In so doing,
3

QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
COVID-19 OUTBREAK

school personnel should follow appropriate health guidelines to assess
and address the risk of transmission in the provision of such services.
The Department understands there may be exceptional circumstances
that could affect how a particular service is provided.
If a child does not receive services during a closure, a child’s IEP team
(or appropriate personnel under Section 504) must make an
individualized determination whether and to what extent compensatory
services may be needed, consistent with applicable requirements,
including to make up for any skills that may have been lost.
_____________________________________________________________________
Question A-4: If a child with a disability at high risk of severe medical complications is
excluded from school during an outbreak of COVID-19 and the child’s
school remains open, is the exclusion considered a change in
educational placement subject to the protections of 34 CFR §§ 300.115
and 300.116 and 34 CFR §§ 104.35 and 104.36.
Answer:

If the exclusion is a temporary emergency measure (generally 10
consecutive school days or less), the provision of services such as
online or virtual instruction, instructional telephone calls, and other
curriculum-based instructional activities, to the extent available, is not
considered a change in placement. During this time period, a child’s
parent or other IEP team member may request an IEP meeting to
discuss the potential need for services if the exclusion is likely to be of
long duration (generally more than 10 consecutive school days). For
long-term exclusions, an LEA must consider placement decisions
under the IDEA’s procedural protections of 34 CFR §§ 300.115 –
300.116, regarding the continuum of alternative placements and the
determination of placements.
Under 34 CFR § 300.116, a change in placement decision must be
made by a group of persons, including the parents and other persons
knowledgeable about the child and the placement options. If the
placement group determines that the child meets established high-risk
criteria and, due to safety and health concerns, the child’s needs could
be met through homebound instruction, then under 34 CFR
§300.503(a)(1), the public agency must issue a prior written notice
proposing the change in placement. A parent who disagrees with this

4

QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
COVID-19 OUTBREAK

prior written notice retains all of the due process rights included in
34 CFR §§ 300.500-300.520.
For children with disabilities protected by Section 504 who are
dismissed from school during an outbreak of COVID-19 because they
are at high risk for health complications, compliance with the
procedures described above and completion of any necessary
evaluations of the child satisfy the evaluation, placement and
procedural requirements of 34 CFR §§ 104.35 and 104.36. The
decision to dismiss a child based on his or her high risk for medical
complications must be based on the individual needs of the child and
not on perceptions of the child’s needs based merely on stereotypes or
generalizations regarding his or her disability.
Question A-5: May an IEP Team consider a distance learning plan in a child’s IEP as
a contingency plan in the event of a COVID-19 outbreak that requires
the school’s closure?
Answer:

Yes. IEP teams may, but are not required to, include distance learning
plans in a child’s IEP that could be triggered and implemented during a
selective closure due to a COVID-19 outbreak. Such contingent
provisions may include the provision of special education and related
services at an alternate location or the provision of online or virtual
instruction, instructional telephone calls, and other curriculum-based
instructional activities, and may identify which special education and
related services, if any, could be provided at the child’s home.
Creating a contingency plan before a COVID-19 outbreak occurs gives
the child’s service providers and the child’s parents an opportunity to
reach agreement as to what circumstances would trigger the use of the
child’s distance learning plan and the services that would be provided
during the dismissal.

Question A-6: What activities other than special education and related services may
and may not be provided with IDEA Part B funds both prior to and
during a COVID-19 outbreak?
Answer:

IDEA Part B funds may be used for activities that directly relate to
providing, and ensuring the continuity of, special education and related
services to children with disabilities. For example, an LEA may use
5

QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
COVID-19 OUTBREAK

IDEA Part B funds to disseminate health and COVID-19 information
that is specifically related to children with disabilities, to develop
emergency plans for children with disabilities, or to provide other
information (e.g., guidance on coordination of the provision of services
in alternate locations as described in Question A-5) to parties who may
need such information, including school staff responsible for
implementing IEPs, parents of eligible children, and staff in alternate
locations where special education and related services may be
provided. LEAs, however, may not use IDEA Part B funds to develop
or distribute general COVID-19 guidance or to carry out activities that
are not specific to children with disabilities (e.g., general COVID-19
activities for all children and staff). Additionally, LEAs may not use
IDEA Part B funds to administer future COVID-19 vaccinations to any
children, including children with disabilities.

6

QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
COVID-19 OUTBREAK

B. IDEA Part C and COVID-19
Question B-1: Must a state lead agency continue to provide early intervention
services to infants and toddlers with disabilities during a COVID-19
outbreak if the offices are closed?
Answer:

If the offices of the state lead agency or the EIS program or provider
are closed, then Part C services would not need to be provided to
infants and toddlers with disabilities and their families during that
period of time. If the lead agency’s offices are open but the offices of
the EIS program or provider in a specific geographical area are closed
due to public health and safety concerns as a result of a COVID-19
outbreak in that area, the EIS program or provider would not be
required to provide services during the closure. If the offices remain
open, but Part C services cannot be provided in a particular location
(such as in the child’s home), by a particular EIS provider, or to a
particular child who is infected with COVID-19, then the lead agency
must ensure the continuity of services by, for example, providing
services in an alternate location, by using a different EIS provider, or
through alternate means, such as consultative services to the parent.
Additionally, once the offices re-open, the service coordinator and EIS
providers for each child must determine if the child’s service needs
have changed and determine whether the individualized family service
plan (IFSP) team needs to meet to review the child’s IFSP to determine
whether any changes are needed. If offices are closed for an extended
period and services are not provided for an extended period, the IFSP
team must meet under 34 CFR § 303.342(b)(1) to determine if
changes are needed to the IFSP and to determine whether
compensatory services are needed to address the infant or toddler’s
developmental delay.

Question B-2: What should a state lead agency or EIS program provider do to
provide Part C services if its offices are open, but it cannot provide
services in accordance with an infant’s or toddler’s IFSP during a
COVID-19 outbreak?
Answer:

If the offices remain open, but Part C services cannot be provided in a
particular location (such as in the child’s home), by a particular EIS
provider, or to a particular child who is infected with COVID-19, then
7

QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
COVID-19 OUTBREAK

the lead agency must ensure the continuity of services, on a case-bycase basis and consistent with protecting the health and safety of the
student and those providing services to the student. As an example,
the lead agency may consider providing services in an alternate
location, by using a different EIS provider, or through alternate means,
such as consultative service to the parent. Once services are fully
resumed, the service coordinator and EIS providers for each child must
assess the child to determine if the child’s service needs have changed
and to determine whether the IFSP Team needs to meet to review the
child’s IFSP to identify whether changes to the IFSP are needed. If the
offices are closed and services are not provided for an extended
period, the IFSP Team must meet under 34 CFR § 303.342(b)(1) to
determine if changes are needed to the IFSP and to determine
whether compensatory services are needed.
If an EIS provider cannot provide Part C services in the child’s home
during a COVID-19 outbreak, but the EIS program or provider
determines that it is safe to provide face-to-face Part C services in
another environment such as a hospital or medical clinic, then the child
could receive temporary services at the hospital or clinic. Additionally, if
the lead agency or EIS provider determines that face-to-face Part C
services should not be provided for a period of time, then the EIS
provider or service coordinator may consult with the parent through a
teleconference or other alternative method (such as e-mail or video
conference), consistent with privacy interests, to provide consultative
services, guidance, and advice as needed. However, determining how
to provide Part C services in a manner that is consistent with the most
updated public health and safety guidance is left to the discretion of the
lead agency and the EIS program and provider serving a particular
child and family.
Question B-3: What activities other than service provision may and may not be
provided with IDEA Part C funds both prior to and during a potential
COVID-19 outbreak?
Answer:

IDEA Part C funds may be used for activities that directly relate to
providing, and ensuring the continuity of, Part C services to eligible
children and their families. The state may use IDEA Part C funds to
disseminate health and COVID-19 information to relevant parties,
develop emergency plans to support the provision and continuity of
8

QUESTIONS AND ANSWERS ON PROVIDING SERVICES TO CHILDREN WITH DISABILITIES DURING A
COVID-19 OUTBREAK

Part C services, or provide other information (e.g., how the lead
agency staff or EIS programs or providers may provide alternate
services or services in alternate locations as described in Question B2) to relevant parties who need this information. Relevant parties may
include parents of eligible children, childcare centers, staff in other
locations where early intervention services are provided, EIS programs
and providers, and primary referral sources. Other activities that relate
to service provision, including the provision of service coordination,
evaluations, and assessments, may also be funded. The state may not,
however, use IDEA Part C funds to administer future COVID-19
vaccinations as it is a medical service under 34 CFR §303.13(c)(3).

9

